Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Suggestions to improve the application before the first Official Office Action
Although the applicant is only given two months to respond to this species requirement and is not required to correct the following problems, the examiner is pointing them out in order to promote compact prosecution. They will be required in the following office action and it may be beneficial for the applicant to address them before the official office action. 

Claim 1 says that the separation element is disposed between the input port and the wavelength selection elements. This causes confusion of the relationship of the optical switch and the separation element. As claimed, it appears that the separation element could be within the switching element, which is not accurate. In reality, the separation element is between the switching element and the wavelength selection components. The claim should make this clear. The figures that show the separation element (220) show it after the switch. Figure 2 does not show the separation element, so in this case, it is unclear which element is the separation element. 

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I)	figure 2 (no reflective elements, it does not appear that this figure has the separation element – unclear which claims read on this since claim 1 has the separation element).
Species II)	figure 6 (claim 4)
Species III)	figures 7a-7b (claim 5)
Species IV)	figures 8A-8B and 9 (claim 6). The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Species I has the mutually exclusive characteristic of no reflective elements to provide the signals to the output ports. Species II has the mutually exclusive characteristics of the wavelength selection elements comprises: a first mirror in a propagation path of the first group of wavelength components; and a second mirror in a propagation path of the second group of wavelength components, the first mirror comprises a reflective surface that is angled and reflects the first group of wavelength components toward the first output path, and the second mirror comprises a reflective surface that is angled and reflects the second group of wavelength components toward the second output path. Species III has the mutually exclusive characteristics of each of the wavelength selection elements comprises: a first diffraction grating in a propagation path of the first group of wavelength components; and a second diffraction grating in a propagation path of the second group of wavelength components; the first diffraction grating is a first reflective diffraction grating having a first diffraction grating period set such that the first group of wavelength components is reflected toward the first output path; and the second diffraction grating is a second reflective diffraction grating having a second diffraction grating period set such that the second group of wavelength components is reflected toward the second output path. Species IV has the mutually exclusive characteristics of the wavelength components are linearly polarized in a first direction; each of the wavelength selection elements comprises: a first reflection element in a propagation path of the first group of wavelength components; a second reflection element in a propagation path of the second group of wavelength components; a birefringent crystal; and a 1/2 waveplate, the first reflection element comprises a 1/4 waveplate on a reflective surface, and reflects the first group of wavelength components as a light that is linearly polarized in a second direction orthogonal to the first direction by rotation in polarization direction, the second reflection element comprises an optical path length correction plate on a reflective surface, wherein the optical path length correction plate has an optical path length that corresponds to the 1/4 waveplate, and reflects the second group of wavelength components as a light that is linearly polarized in the first direction, the birefringent crystal refracts the first group of wavelength components reflected from the first reflection element toward the first output path, and refracts the second group of wavelength components reflected from the second reflection element toward the second output path, the 1/2 waveplate is disposed in the first output path, and the first group of wavelength components propagating along the first output path propagates to the first output port as a light linearly polarized in the first direction by rotation in the 1/2 waveplate.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3 and 7 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883